DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and reply filed June 21, 2021 have been received and entered into the case.  Claims 21 and 62 are canceled; claims 15, 17 and 22 – 26 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn dues to applicant’s amendment.  Specifically, cancellation of claim 62.

Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.  Specifically, deletion of the phrase “negative effects”.

Claim Rejections - 35 USC § 103
Previous rejections under pre-AIA  35 U.S.C. 103(a) are withdrawn due to applicant’s amendment and response filed June 21, 2021 as well as those filed December 23, 2020 and March 2, 2020.  Specifically, the prior art does not teach or suggest the claimed combination of bacterial strains with the claimed amount of protease and phytase together in a single 

Double Patenting
Previous provisional rejections on the ground of nonstatutory double patenting are withdrawn due to amendment of the instant claims and those of the copending Application No. 15/773 363 (reference application).

Allowable Subject Matter
Claims 15, 17, 22 – 26 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699